



Exhibit 10.1




CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (the “Agreement”), made this 26th day of March, 2019
is entered into by Xeris Therapeutics, Inc. a Delaware corporation located at
180 N. LaSalle Street, Suite 1600, Chicago, Illinois 60601 (the “Company”), and
Jonathan Rigby (the “Consultant”). The agreement shall be effective as of May 8,
2019 (the “Effective Date”).
INTRODUCTION
The Company wishes to engage Consultant to provide advisory services and the
Consultant and Company desire to establish the terms and conditions under which
the Consultant will provide services to the Company. In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties agree as follows:
1.Services. The Company hereby engages Consultant to provide to the Company, and
Consultant agrees to provide to the Company under the terms and conditions of
this Agreement, the services described on Exhibit A attached hereto and
incorporated herein by reference and such other services for which the parties
may mutually agree from time to time (hereinafter, the “Services”). Consultant
agrees to make himself available to render the Services at such times and
locations as may be mutually agreed, from time to time, as requested by the
Company.


2.Term. The term of this Agreement shall commence on the Effective Date and
shall continue until May 8th, 2020 (the “Consultation Period”).


3.Compensation.


3.1 Cash Compensation. The Company shall pay the Consultant at a rate of $4,000
per month during the Consultation Period. The Company shall pay the Consultant
within thirty (30) days after each monthly period.


3.2 Expenses. The Company shall reimburse the Consultant for all reasonable and
necessary documented out of pocket expenses incurred or paid by the Consultant
in connection with, or related to, the performance of his services under this
Agreement. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant amounts shown on
each such statement within thirty (30) days after receipt thereof.
Notwithstanding the foregoing, the Consultant shall not incur total expenses in
excess of $1,000 without the prior written approval of the Company.


3.3 Benefits. The Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, health insurance, social security,
unemployment, medical or pension payments, made available to employees of the
Company.


ACTIVE/99456088.1





--------------------------------------------------------------------------------





4.Termination. This Agreement may be terminated at any time in the following
manner: (a) by the non-breaching party, upon twenty-four (24) hours prior
written notice to the breaching party if one party has materially breached this
Agreement; or (b) at any time upon the mutual written consent of the parties
hereto. In the event of termination, the Consultant shall be entitled to payment
for services performed and (subject to the limitation in Section 3.2) for
expenses paid or incurred prior to the effective date of termination that have
not been previously paid. Such payment shall constitute full settlement of any
and all claims of the Consultant of every description against the Company.
Notwithstanding the foregoing, the Company may terminate this Agreement
effective immediately by giving written notice to the Consultant if the
Consultant breaches or threatens to breach any provision of Section 6, or 8.


5.Cooperation. The Consultant shall use his/her best efforts in the performance
of his/her obligations under this Agreement. The Company shall provide such
access to its information and property as may be reasonably required in order to
permit the Consultant to perform his/her obligations hereunder. The Consultant
shall cooperate with the Company’s personnel, shall not interfere with the
conduct of the Company’s business and shall observe all rules, regulations and
security requirements of the Company concerning the safety of persons and
property.


6.Independent Contractor Status.


6.1    The Consultant shall perform all services under this Agreement as an
“independent contractor” and not as an employee or agent of the Company. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.


6.2    The Consultant shall have the right to control and determine the time,
place, methods, manner and means of performing the services. In performing the
services, the amount of time devoted by the Consultant on any given day will be
entirely within the Consultant’s control, and the Company will rely on the
Consultant to put in the amount of time necessary to fulfill the requirements of
this Agreement. The Consultant will provide all equipment and supplies required
to perform the services. The Consultant is not required to attend regular
meetings at the Company. However, upon reasonable notice, the Consultant shall
meet with representatives of the Company at a location to be designated by the
parties to this Agreement.


6.3    In the performance of the services, the Consultant has the authority to
control and direct the performance of the details of the services, the Company
being interested only in the results obtained. However, the services
contemplated by the Agreement must meet the Company’s standards and approval and
shall be subject to the Company’s general right of inspection and supervision to
secure their satisfactory completion.


6.4    The Consultant shall not use the Company’s trade names, trademarks,
service names or servicemarks without the prior approval of the Company.


6.5    The Consultant shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes in connection
with this Agreement and for maintaining adequate workers’ compensation insurance
coverage.


ACTIVE/99456088.1





--------------------------------------------------------------------------------





7.Remedies. The Consultant acknowledges that any breach of the provisions of
Section 6 of this Agreement shall result in serious and irreparable injury to
the Company for which the Company cannot be adequately compensated by monetary
damages alone. The Consultant agrees, therefore, that, in addition to any other
remedy it may have, the Company shall be entitled to enforce the specific
performance of this Agreement by the Consultant and to seek both temporary and
permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages or posting a bond.


8.Indemnification. The Consultant agrees to take all necessary precautions to
prevent injury to any persons (including employees of the Company) or damage to
property (including the Company’s property) during the term of this Agreement.
The Consultant shall be solely liable for, and shall indemnify, defend and hold
harmless the Company and its successors and assigns from and against any claim
or liability of any kind (including penalties, fees or charges) resulting from
the Consultant’s failure to pay the taxes, penalties, and payments referenced in
Section 6 of this Agreement.


9.Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9.


10.Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.


11.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.


12.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.


13.Non-Assignability of Contract. This Agreement is personal to the Consultant
and the Consultant shall not have the right to assign any of his/her rights or
delegate any of his/her duties without the express written consent of the
Company. The Company shall have the right to assign this Agreement. Any
non-consented-to assignment or delegation, whether express or implied or by
operation of law, shall be void and shall constitute a breach and a default by
the Consultant.


14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without giving effect to any
choice or conflict of law provision or rule that would cause the application of
laws of any other jurisdiction.


15.Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.


ACTIVE/99456088.1





--------------------------------------------------------------------------------





16.Survival. Sections 4 through 18 shall survive the expiration or termination
of this Agreement


17.Insider Trading Compliance; Code of Conduct. During the Consultation Period,
Consultant shall continue to be subject to the Statement of Company Policy on
Insider Trading and Disclosure, the Company’s Special Trading Procedures for
Insiders and the Company’s Code of Business Conduct and Ethics.


18.Miscellaneous.


18.1    No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.


18.2    The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.


18.3    In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]




























































ACTIVE/99456088.1





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
XERIS THERAPEUTICS, INC.
By: _____________________________________    
Name:
Title:
CONSULTANT
_________________________________________________    
Name: Jonathan Rigby




























































Signature Page to Consulting Agreement




ACTIVE/99456088.1





--------------------------------------------------------------------------------





SCHEDULE A
Description of Services
EXHIBIT A
DESCRIPTION OF ACTIVITIES INCLUDED WITHIN THE SERVICES:
The Consultant will work with the Company up to 10 hours per month on such
projects as are reasonably requested by the Company including with respect to
general advice on pumps and diabetes.








ACTIVE/99456088.1



